                                                                                                          €
     1                                    UNITED STATES DISTRICT COURT

 2                                       NORTHERN DISTRICT OF CALIFORNIA

 3
         Rebecca Chatfield-Taylor
                                                             ) CaseNo: 4:18-cv-04237-r
                                                                                    -DMR
 4
                                                             )
                                           Plaintiff(s),     ) APPLICATION FOR
 s                                                           ) ADMISSION OF ATTORNEY
                  V.
                                                             ) PRO HAC VICE
 6
         Trans Union, LLC, et al.                            ) (CML LOCAL RULE 11-3)
 7                                                           )
                                           Defendant(s).
                                                             )
 8
              1, Heather M. Shumaker                       , an active member in good standing of the bar of
 9
          Indjana Supreme Courf , hereby respectfully apply for admission to practice pro hac vice in the
10        Northern District of California representing: Trans Unjon, LLC                      in the

          above-entitled action. My local co-counsel in this case is DaVjd Streza, Esq.              tan
11
          attorney who is a member of the bar of this Court in good standing and who maintains an office
          within the State of California.
12
           MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL"S ADDRESS op RECORD:
13
          Schuckit & Associates, P.C., 4545 Northwestern i Vogl Meredith Burke, LLP, 456 Montgomery
14        Drive, Zionsville, IN 46077                            l Street, 20th Floor, San Francisco, CA 94104
           My TELEPHONE # op RECORD:                              LOCAL CO-CO[JNSEL"S TELEPHONE # OF RECORD:
15        (317) 363-2400                                          415? 398-0200
           My EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL"S bu,?n. ADDRESS op RECORD:
16        hshumaker@schuckitlaw.com                              dstreza@vmbllp.com
              I am an active member in good standing of a United States Court or of the highest court of
17
          another State or the District of Columbia, as indicated above; my bar number is: 28340-49
18            A true and correct copy of a certificate of good standing or equivalent official document from said
          bar is attached to this application.
19
             I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
20        Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
             I declare mder petxalty of perjury that the foregoing is true atxd correct.
21
          Dated: 10/24/18                                                  HeatherM.Shumaker
22                                                                                      APPLICANT


23
                                              ORDER GRANTING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE

25           IT IS HEREBY ORDERED THAT the application of Hea?Mer M- SMumaker                         is granted,
         subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26
         appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27       designated in the application will constitute notice to the parby.
         Dated:
28                10/26/2018
                                                                  UNITED STATES DISTRICT/MAGISTRATE JUDGE

         PRO HAC VICE APPLICATION & ORDER                                                                      (.'.) ya': !' l)l '-'/ l'a l.."(.)".1'. 2.
             SUPREME COURT OF
     THE STATE OF INDIANA




                            /al-6




                      Certificmi,
                              'h tz o n


STATE OF INDIANA, SS:

     I, Gregory R. Pachmayr, Clerk of the Supreme Court
of Indiana, do hereby certify that

            HEATHER MICHET,T,E S                  R


is a member of the bar of said Court since admission on
      MaY 4 20o9 , and is in good standing therein.
    Given under my hand and the seal of said Court at
indianapolis,xndiana,this z:srd dayof August ,2018 .

                            ?s #?
                                GREGORY R. PACHMAYR
                          CLERK, SUPREME COURT OF rNDJANA
